Citation Nr: 1631602	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  14-11 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to dependency, indemnity and compensation (DIC) and accrued benefits, to include whether the character of the Veteran's discharge from service is a bar to Department of Veterans Affairs benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 1978 to October 1981; his discharge was under other than honorable conditions.  The Veteran died in January 2011.  The Appellant is his surviving spouse.  Though he does not have the status of a veteran for VA benefits purposes, for the sake of clarity, the Board shall refer to him as "the Veteran" throughout this decision.

In December 2010, the Veteran filed a claim for service connection for hepatitis C, cirrhosis of the liver secondary to hepatitis C, and posttraumatic stress disorder (PTSD) due to military sexual trauma (MST); and entitlement to pension and special monthly pension.  The Veteran died one month later.  The Appellant filed a Form 21-534 (Application for Dependency and Indemnity Compensation (DIC), Death Pension and Accrued Benefits by a Surviving Spouse or Child) in April 2011.  A March 2013 administrative decision by the Pension Management Center in St. Paul, Minnesota found that the Veteran's discharge for the period December 22, 1978 to October 29, 1981 was a bar to VA benefits as the Veteran's discharge from the military was under dishonorable conditions under 38 C.F.R. § 3.12(d)(4).  On that basis, the Appellant's claim for DIC, death pension, and accrued benefits was denied.  The Appellant filed a notice of disagreement with the determination and continued to assert her appeal for entitlement to DIC, death pension, and accrued benefits.   

The Appellant participated in an informal conference before a Decision Review Officer in December 2013, in which she withdrew a pending claim for death pension.  

The Appellant testified before the undersigned Veterans Law Judge (VLJ) at May 2016 videoconference hearing.  A transcript of this hearing is of record.  

As the threshold issue for whether the Appellant is entitled to DIC, death pension, and accrued benefits depends on whether the Veteran has an honorable period of active duty service, the issues on appeal have been recharacterized as reflected on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant has filed a claim for both DIC and accrued benefits.  A necessary prerequisite for eligibility for these benefits is the underlying veteran status of the appellant's deceased husband.  See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016) (providing the requirements for DIC benefits), and 38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. § 3.3 (2016) (providing the requirements for nonservice-connected death pension benefits).

The Board notes that a March 2013 administrative decision found that the Veteran was not eligible for VA benefits.  This issue arose out of the Veteran's claim for service connection for hepatitis C, cirrhosis of the liver secondary to hepatitis C, and PTSD due to MST; and entitlement to pension and special monthly pension, and the Appellant's subsequent filing of a VA Form 21-534, Application for DIC, Death Pension and Accrued Benefits by Surviving Spouse or Child (Application) in December 2010.  The Veteran passed away in January 2011, before the issuance of the March 2013 administrative decision.  The law permits substitution of claimants when the original claimant dies during the pendency of the claim or appeal, on or after October 10, 2008.  38 U.S.C.A. § 5121A (West 2014).  Therefore, the Appellant's December 2010 Application is considered a request for substitution as well as a request for accrued benefits and service connection for the cause of death.  38 C.F.R. § 3.1010(c)(2) (2016).  The claim has not been adjudicated by the AOJ on the basis of substitution, as is required by 38 C.F.R. § 3.1010(e) (effective October 6, 2014). 

The distinction between the two types of adjudication is significant in that unlike an accrued benefits claim, the record in a substitution claim is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  38 U.S.C.A. § 5121A.  As it would be more favorable for the Appellant to proceed on a substitution basis, the matter is remanded so that the AOJ may appropriately adjudicate the matter. 

The Appellant has offered additional relevant evidence in her Board hearing testimony as to whether the Veteran's character of discharge is a bar to benefits.  Although the AOJ relies on a prior VA administrative decision regarding the character of the Veteran's discharge in adjudicating the DIC and accrued benefits claim, the issue of whether the character of the Veteran's discharge is a bar to service-connected benefits has been raised by the Appellant.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  This issue must be readjudicated once a decision has been made on the Appellant's eligibility to be a substitute claimant.

The Board notes that, should the AOJ find that substitution is appropriate, the Appellant's hearing testimony would indicate the need for further development.  The Appellant contends that the Veteran's dishonorable discharge was the result of an incident aboard the USS Francis Scott Key, where he was sexually assaulted by three of his crewmates.  She testified that she had not ever heard him make those statements until he was on his death bed.  Moreover, she also said that the Veteran statements were consistent with "some strange things that happened in [their] relationship."  Service treatment records in 1979 show that the Veteran had received mental health treatment during active duty service.  No mental disorder was diagnosed, but the Veteran was found to have passive dependent type personality and inadequate personality traits.  The AOJ thus, should reconsider whether the Veteran's discharge is a bar to VA benefits in light of the Appellant's contentions which appear to raise the issue of whether the Veteran was insane at the time of the offenses that led to his discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).   

In this regard, VA's definition of insanity is set forth in 38 C.F.R. § 3.354(a) and does not necessarily have the common components of insanity definitions used in criminal cases.  See Gardner v. Shinseki, 22 Vet. App. 415, 419-21 (2009).  That definition states: 

An insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

The phrase "due to disease" applies to all three circumstances of the insanity definition.  Zang v. Brown, 8 Vet. App. 246, 253 (1995).  Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  See Beck v. West, 13 Vet. App. 535, 539 (2000). 

Additionally, the Appellant testified that the Veteran sustained serious bodily injuries during his active duty service as the result of a parachute accident in 1979, and he underwent treatment for nine months at Balboa Naval Hospital in San Diego.  During that treatment, the Appellant believes that the Veteran received a blood transfusion which caused him to develop hepatitis C, the disease that ultimately led to his death.  Those records are not currently in the claims file and no attempt to obtain those records has been made.  Regardless of whether the Appellant may proceed on a substitution basis, the Board notes that the AOJ should attempt to obtain those records.  

Finally, the Appellant generally asserts that the Veteran had additional periods of reserve service in the U.S. Navy Reserve from approximately 1983 to 1995.  The claims file does not include any attempt to verify all such reserve service with the appropriate department; therefore, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether the Appellant may proceed on the basis of substitution.  A copy of the written notification of the determination in this regard sent to the Appellant should be included in the claims file.

2.  Make the appropriate inquiries to verify the Veteran's U.S. Navy Reserve service and to identify whether such service was active duty, active duty for training, or inactive duty for training.  If such service is verified, request his complete service medical and personnel records.  All attempts to verify any Reserve service should be documented and associated with the claims file.  

2.  Obtain and associate with the claims file all of the Veteran's outstanding service treatment records from the Balboa Naval Hospital in 1979.  If the records cannot be located, document all attempts to obtain those records and associate the documentation in the claims file.  

3.  Readjudicate the issue of whether the character of the Veteran's discharge from service is a bar to VA benefits in light of the Appellant's assertion that the Veteran's dishonorable discharge was the result of an incident aboard the U.S.S. Francis Scott Key, where he was sexually assaulted by three of his crewmates.  In order to facilitate this review, and if substitution is allowed, after completing the above, forward the claims to a VA psychiatrist.  The psychiatrist is requested to offer an opinion as to whether the Veteran was insane at the time of his dishonorable discharge, as defined under 38 C.F.R. § 3.354(a).  The purpose of the request is to determine whether the Veteran was "insane" as defined by 38 C.F.R. § 3.354(a) during the period when he committed the acts that led to his discharge from service under other than honorable conditions.

The examiner is advised that 38 C.F.R. § 3.354(a) provides that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 

The examiner must provide a complete rationale for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.

4.  Then, readjudicate the claims including for purposes of substitution, if appropriate.  If the benefits sought on appeal remain denied, the Appellant should be provided a supplemental statement of the case.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




